UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011 – March 31, 2011 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments - As of March 31, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 96.4% AUTOMOBILES & COMPONENTS - 0.4% BorgWarner, Inc.* $ BANKS - 4.4% Commerce Bancshares, Inc. $ East West Bancorp, Inc. Fulton Financial Corp. SVB Financial Group* $ CAPITAL GOODS - 12.4% AMETEK, Inc. $ BE Aerospace, Inc.* Hubbell, Inc. - Class B Joy Global, Inc. KBR, Inc. Oshkosh Corp.* Pentair, Inc. Regal-Beloit Corp. SPX Corp. Thomas & Betts Corp.* Timken Co. Woodward Governor Co. $ CONSUMER DURABLES & APPAREL - 0.6% Phillips-Van Heusen Corp. $ CONSUMER SERVICES - 4.0% Brinker International, Inc. $ ITT Educational Services, Inc.* Panera Bread Co. - Class A* Service Corp. International Sotheby's WMS Industries, Inc.* $ DIVERSIFIED FINANCIALS - 1.3% Affiliated Managers Group, Inc.* $ SEI Investments Co. $ ENERGY - 6.3% Cimarex Energy Co. $ Oceaneering International, Inc.* Southern Union Co. Superior Energy Services, Inc.* $ FOOD, BEVERAGE & TOBACCO - 2.0% Corn Products International, Inc. $ Ralcorp Holdings, Inc.* Universal Corp. $ HEALTH CARE EQUIPMENT & SERVICES - 9.0% Community Health Systems, Inc.* $ Health Management Associates, Inc. - Class A* Health Net, Inc.* Kinetic Concepts, Inc.* LifePoint Hospitals, Inc.* Lincare Holdings, Inc. Mednax, Inc.* Omnicare, Inc. Owens & Minor, Inc. Universal Health Services, Inc. - Class B $ HOUSEHOLD & PERSONAL PRODUCTS - 1.1% Church & Dwight Co., Inc. $ Energizer Holdings, Inc.* $ INSURANCE - 6.4% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Protective Life Corp. Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. WR Berkley Corp. $ MATERIALS - 5.6% Albemarle Corp. $ Ashland, Inc. Cytec Industries, Inc. Lubrizol Corp. Packaging Corp. of America Reliance Steel & Aluminum Co. Temple-Inland, Inc. Valspar Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 3.5% Endo Pharmaceuticals Holdings, Inc.* $ Medicis Pharmaceutical Corp. - Class A Perrigo Co. $ REAL ESTATE - 6.7% Hospitality Properties Trust (REIT) $ Jones Lang LaSalle, Inc. Rayonier, Inc. (REIT) $ RETAILING - 10.6% Advance Auto Parts, Inc. $ Aeropostale, Inc.* American Eagle Outfitters, Inc. Ascena Retail Group, Inc.* Dick's Sporting Goods, Inc.* Dollar Tree, Inc.* Foot Locker, Inc. Guess?, Inc. PetSmart, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 4.4% Atmel Corp.* $ Fairchild Semiconductor International, Inc.* Lam Research Corp.* RF Micro Devices, Inc.* Skyworks Solutions, Inc.* $ SOFTWARE & SERVICES - 3.7% Acxiom Corp.* $ Alliance Data Systems Corp.* Factset Research Systems, Inc. Rovi Corp.* Synopsys, Inc.* ValueClick, Inc.* $ TECHNOLOGY HARDWARE & EQUIPMENT - 6.4% Arrow Electronics, Inc.* $ Avnet, Inc.* F5 Networks, Inc.* Ingram Micro, Inc. - Class A* Tech Data Corp.* Vishay Intertechnology, Inc.* $ TRANSPORTATION - 1.1% Kansas City Southern* $ UTILITIES - 6.5% DPL, Inc. $ Energen Corp. Oneok, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 96.4% (identified cost, $24,204,665) $ SHORT-TERM INVESTMENTS - 3.5% Fidelity Government Money Market Fund, 0.01%(1) $ TOTAL SHORT-TERM INVESTMENTS - 3.5% (identified cost, $1,130,296) $ TOTAL INVESTMENTS — 99.9% (identified cost, $25,334,961) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ REIT — Real Estate Investment Trust * Non-income producing security. Variable rate security. Rate presented is as of March 31, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments - As of March 31, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 101.2% CAPITAL GOODS - 11.8% Cummins, Inc. $ Fluor Corp. General Dynamics Corp. Precision Castparts Corp. $ CONSUMER DURABLES & APPAREL - 9.9% Fossil, Inc.* $ Garmin, Ltd. NIKE, Inc. - Class B Polo Ralph Lauren Corp. $ CONSUMER SERVICES - 3.2% Starbucks Corp. $ WMS Industries, Inc.* $ DIVERSIFIED FINANCIALS - 6.7% CME Group, Inc. $ Ezcorp, Inc. - Class A* IntercontinentalExchange, Inc.* $ ENERGY - 16.0% Atwood Oceanics, Inc.* $ Helmerich & Payne, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. Noble Corp. $ FOOD & STAPLES RETAILING - 3.2% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 1.4% The Coca-Cola Co. $ HEALTH CARE EQUIPMENT & SERVICES - 6.0% Amedisys, Inc.* $ Amsurg Corp.* Becton Dickinson and Co. Stryker Corp. $ INSURANCE - 9.2% Arch Capital Group, Ltd.* $ PartnerRe, Ltd. RenaissanceRe Holdings, Ltd. $ MATERIALS - 0.9% Freeport-McMoRan Copper & Gold, Inc. $ PHARMACEUTICALS & BIOTECHNOLOGY - 9.7% Amgen, Inc.* $ Endo Pharmaceuticals Holdings, Inc.* Johnson & Johnson $ RETAILING - 2.7% Tiffany & Co. $ SOFTWARE & SERVICES - 7.5% Google, Inc. - Class A* $ Microsoft Corp. Oracle Corp. $ TECHNOLOGY HARDWARE & EQUIPMENT - 9.9% Apple, Inc.* $ Cisco Systems, Inc. Western Digital Corp.* $ TRANSPORTATION - 3.1% Kirby Corp.* $ TOTAL EQUITY INTERESTS - 101.2% (identified cost, $20,368,420) $ SHORT-TERM INVESTMENTS - 0.0% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.0% (identified cost, $2,552) $ TOTAL INVESTMENTS — 101.2% (identified cost, $20,370,972) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (1.2)% ) NET ASSETS — 100.0% $ *Non-income producing security. Variable rate security. Rate presented is as of March 31, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments - As of March 31, 2011 (Unaudited) Shares Value EQUITY INTERESTS - 99.7% AUSTRALIA - 4.2% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia Rio Tinto, Ltd. $ BELGIUM - 1.6% Delhaize Group SA $ CANADA - 7.8% Agrium, Inc. $ Bank of Nova Scotia Canadian National Railway Co. CGI Group, Inc. - Class A* Sino-Forest Corp.* Teck Resources, Ltd. - Class B Toronto-Dominion Bank (The) $ CHINA - 3.9% Baidu, Inc., ADR* $ China Petroleum & Chemical Corp., ADR China Railway Construction Corp., Ltd. - Class H CNOOC, Ltd., ADR ENN Energy Holdings, Ltd. Xinyi Glass Holdings Co., Ltd. $ DENMARK - 1.7% Carlsberg A/S - Class B $ FRANCE - 10.6% Alstom SA $ AXA SA BNP Paribas Bouygues SA Cie Generale des Etablissements Michelin - Class B France Telecom SA PPR Sanofi-Aventis SA Schneider Electric SA Technip SA Total SA $ GERMANY - 8.1% Adidas AG $ Allianz SE BASF SE Bayer AG Deutsche Bank AG Fresenius SE & Co KGaA Henkel AG & Co KGaA (Preferred Stock), 0.53% Infineon Technologies AG Muenchener Rueckversicherungs AG - Class R Siemens AG $ HONG KONG - 2.7% Cheung Kong Holdings, Ltd. $ Guangdong Investment, Ltd. Techtronic Industries Co. $ ISRAEL - 0.8% Teva Pharmaceutical Industries, Ltd., ADR $ ITALY - 3.2% Enel SpA $ ENI SpA (Azioni Ordinarie) $ JAPAN - 16.8% Aisin Seiki Co., Ltd. $ Brother Industries, Ltd. Daito Trust Construction Co., Ltd. Honda Motor Co., Ltd. ITOCHU Corp. Marubeni Corp. Mitsubishi Corp. Mitsui & Co., Ltd. Mitsui OSK Lines, Ltd. Mizuho Financial Group, Inc. NHK Spring Co., Ltd. Nippon Electric Glass Co., Ltd. Nippon Telegraph & Telephone Corp. Nippon Yusen KK Shimamura Co., Ltd. Sumitomo Corp. USS Co., Ltd. Yamada Denki Co., Ltd. $ NETHERLANDS - 1.9% Aegon NV* $ Fugro NV Koninklijke Vopak NV $ NORWAY - 1.2% Telenor ASA $ SINGAPORE - 2.6% Jardine Cycle & Carriage, Ltd. $ Oversea-Chinese Banking Corp., Ltd. $ SOUTH AFRICA - 0.6% Sasol, Ltd., ADR $ SOUTH KOREA - 0.5% POSCO, ADR $ SPAIN - 2.3% Banco Santander SA $ Telefonica SA $ SWEDEN - 2.8% Getinge AB $ Svenska Handelsbanken AB - Class A (1) Tele2 AB TeliaSonera AB $ SWITZERLAND - 6.9% Nestle SA $ Novartis AG Swatch Group AG (The) Swiss Reinsurance Co., Ltd. Zurich Financial Services AG (Inhaberktie) $ UNITED KINGDOM - 19.5% Anglo American PLC $ AstraZeneca PLC Aviva PLC Barclays PLC (Ordinary) BHP Billiton PLC BP PLC Centrica PLC Chemring Group PLC Ensco PLC, ADR Eurasian Natural Resources Corp. PLC Investec PLC Lloyds TSB Group PLC* Rio Tinto PLC Royal Dutch Shell PLC - Class B Standard Chartered PLC Vedanta Resources PLC Vodafone Group PLC WPP PLC Xstrata PLC $ TOTAL EQUITY INTERESTS - 99.7% (identified cost, $37,936,515) $ SHORT-TERM INVESTMENTS - 0.0% Fidelity Government Money Market Fund, 0.01% (2) $ TOTAL SHORT-TERM INVESTMENTS - 0.0% (identified cost, $8,795) $ TOTAL INVESTMENTS — 99.7% (identified cost, $37,945,310) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.3% NET ASSETS — 100.0% $ ADR — American Depository Receipt PLC — Public Limited Company * Non-income producing security. The security or a portion of the security is out on loan at March 31, 2011.Total loaned securities had a market value of $557,357 at March 31, 2011. Variable rate security. Rate presented is as of March 31, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/ Peter M. Donovan Peter M. Donovan President Date: May 9, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: May 9, 2011 By: /s/ Michael J. McKeen Michael J. McKeen Treasurer Date: May 12, 2011
